Nationwide Life and Annuity Company of America: ·Nationwide Provident VA Separate Account A Prospectus supplement dated September 29, 2009 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Your prospectus offers the following underlying mutual funds as investment options under your contract.Effective October 5, 2009, these underlying mutual funds will change names as indicated below: Old Name New Name Premier VIT – NACM Small Cap Portfolio Premier VIT – NACM Small Cap Portfolio: Class I PremierVIT – OpCap Managed Portfolio PremierVIT – OpCap Managed Portfolio: Class I
